Citation Nr: 0621505	
Decision Date: 07/21/06    Archive Date: 08/02/06

DOCKET NO.  04-22 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to April 
1946.  The appellant seeks benefits as the veteran's 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for the veteran's cause of death.  In May 
2006, the appellant testified before the Board in a hearing 
that was held at the RO.  

At her May 2006 hearing, the appellant raised a new claim of 
entitlement to accrued benefits.  The Board refers this claim 
to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, D.C.  


REMAND

Additional development is needed prior to further disposition 
of the claim.

The veteran died in January 2003.  A January 2003 death 
certificate indicates that the veteran died of coronary 
artery disease due to ischemic cardiomyopathy, due to severe 
peripheral vascular disease, due to chronic renal failure at 
the James A. Haley VA Hospital in Tampa, Florida.  The 
records associated with the veteran's hospitalization prior 
to death do not appear to be in the claims folder.  Because 
the full treatment records have not previously been 
considered and may be relevant to the appellant's claim, the 
full treatment records should be obtained.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2004); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is 
deemed necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2005).  A 
medical examination or opinion is necessary to make a 
decision on a claim if all of the lay and medical evidence of 
record (1) contains competent evidence that the claimant has 
a current disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (3) does not contain sufficient medical 
evidence for VA to make a decision on the claim.  

At the time of the veteran's death, service connection was 
not in effect for any disabilities.  The appellant contends 
that the veteran was exposed to asbestos in service, which 
resulted in lung disease, ultimately causing or contributing 
to the veteran's death.  An October 2001 response from the 
Navy Medical Liaison Office at the National Personnel Records 
Center indicates that, based upon the veteran's duties, his 
exposure to asbestos was probable.  Given that the veteran's 
records demonstrate lung disease, and that his exposure to 
asbestos in service was probable, the Board finds that an 
etiological opinion is necessary in order to fairly determine 
the merits of the appellant's claim.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the veteran's medical 
records from the VA Hospital in Tampa, 
Florida dated immediately prior to his 
January 2003 death (his terminal 
hospital records).  All efforts to 
obtain VA records should be fully 
documented, and the VA facility must 
provide a negative response if the 
records are not available.  If the 
records have been retired, obtain them 
from the appropriate storage facility.

2.  After the veteran's terminal 
records have been obtained, arrange for 
a qualified VA physician to review the 
veteran's claims folder and provide an 
etiological opinion as to whether there 
is a 50 percent probability or greater 
that the veteran's probable exposure to 
asbestos in service ultimately caused 
or contributed to his death.  The 
examiner should also indicate whether 
his probable exposure to asbestos in 
any way had a material influence in 
accelerating death.  The claims folder, 
to include a copy of this Remand, must 
be made available to and reviewed by 
the examiner prior to completion of the 
examination report, and the examination 
report must reflect that the claims 
folder was reviewed.  Any opinions 
expressed by the examiner must be 
accompanied by a complete rationale.
  
3.  Then, after ensuring any other 
necessary development has been 
completed, readjudicate the appellant's 
claim for service connection for the 
cause of the veteran's death.  If 
action remains adverse to the 
appellant, provide the appellant and 
her representative with a supplemental 
statement of the case and allow her an 
appropriate opportunity to respond 
thereto.  Thereafter, the case should 
be returned to this Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


